DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.

Objection to the specification/drawings
The amendments to the drawings and specification are sufficient to overcome the objections in the Non-Final Rejection of 27 October 2020.  Therefore the objections are withdrawn.

35 USC § 112(a):  written description
The amendment to claims 12 and 18 overcome the written description rejections, therefore the rejections are withdrawn.

35 USC § 102: Cong
	The amendment to claim 1 is sufficient to overcome the anticipation rejection in view of Cong.  Specifically Liao fails to disclose “a container, the container having an opening to receive a fluid…a mouthpiece cover having a maximum diameter that is smaller than a diameter of the opening…wherein the mouthpiece cover is configured to fit over the mouthpieces…without enclosing a top surface of the top cap”.

35 USC § 103: Hull in view of Cong or Rajagopalan et al. 
enclosing the mouthpiece without contacting the mouthpiece” as required by independent claim 1.  



35 USC § 103: Gellibolian in view of Liao claim 1
	The remarks have been found persuasive, therefore the rejections have been withdrawn.

35 USC § 103: Gellibolian in view of Liao in view of Palmer claims 12 and 18
The remarks take the position
	In support of the rejection, the Office points to the upper lid 12 of Gellibolian to allegedly teach or suggest the mouthpiece cover of the claim. See Office Action, p. 30. Applicant asserts that the Office fails to show that the upper lid 12 of Gellibolian and the remaining portion of the lid at least partially form an interior cap volume when the upper lid 12 is closed and contacts a top surface of the remaining portion of the lid. In FIG. 2 of Gellibolian, a cross section of a lid and upper body of an outer bottle 1 and inner bottle 2 is shown. When the upper lid 12 is closed and latched (via latch 7,8), there is clearly no interior cap volume.
	 The examiner disagrees.  Figure 2 does show the mouthpiece cover (upper lid 12) and the top cap (lid base 14, shown in figure 2 but not annotated.  Annotated in figure 5A) at least partially form an interior cap volume when the mouthpiece cover 

    PNG
    media_image1.png
    701
    823
    media_image1.png
    Greyscale


The remarks continue by reciting:
Furthermore, the Office fails to show "at least one ultraviolet light source that is configured to emit ultraviolet radiation into the interior cap volume toward the mouthpiece," as provided by the claim. The UV sources 28 in FIG. 2 of Gellibolian "face[] the inside of the inner bottle 2 and is covered by a UV light lens 32 and resides in UV light housing 33." See paragraph 0067. The UV 
	The examiner agrees that Gellibolian does not teach this feature, however this is taught by Liao.  Specifically, Lioa shows in figure 13 UV light sources 1500 configured to emit UV radiation ([0107]) into the interior cap volume (interior of 1400) toward the mouthpiece (as indicated by UV rays directed towards mouthpiece 1430).  That is, Liao suggests making space between the mouthpiece cover and the top cap such that the mouthpiece may be sterilized via UV radiation.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 12-13, 16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 10 lacks written description for requiring “a second fluid storage region…wherein the second storage region is selectively enclosed by the top cap.”  Specifically, claim 1 requires the top cap to be provided with a mouthpiece mounted thereon wherein the top cap is configured to selectively enclose the container, the top cap having a maximum diameter that corresponds with the opening of the container for covering thereof”.  Figure 3 is the only embodiment showing the two storage regions 42a and 42b.  Second storage region 42B is not shown to be selectively enclosed by the top cap 16, rather figure 3 shows that the second storage region 42B is selectively enclosed by the cover 21 (see paragraphs [0050]-[0051] of amended specification filed 08 March 2021).  Therefore, claim 10 lacks written description as required by 35 USC § 112(a).  Further, figure 3 does not show the mouthpiece cover 22 being smaller than a maximum diameter of an opening in the container 12.  Thus, the second storage region is not disclosed to be usable with the requirements of claim 1.  
Further, claim 11 lacks written description for “a set of top cap UV light source configured to emit ultraviolet radiation directed into the second fluid storage region”.  That is, figure 3 teaches that UV light sources 29 are mounted to the top cover 29 (not the top cap defined in claim 1 (i.e. element 16)).  There is no disclosure of mounting UV light sources to the claimed top cap defined in claim 1 to direct UV radiation into the second storage region 42B.
Claim 12 lack written description for requiring “a container having an opening defining an internal volume for storing fluid, wherein the internal volume of the container includes a first fluid storage region, a second fluid storage region…a top cap configured to be selectively secured to the container near the opening of the container; a top cover configured to selectively enclose the second fluid storage region of the container, wherein at least one of the top cap or the top cover is configured to selectively enclose the opening of the container” because there is no disclosed embodiment where the top cap 16 is configured to selectively enclose the opening in the container defining the first and second fluid storage volumes 42a and 42b.  Instead figure 3 shows 16 selectively enclosing the opening of 12 and top cover 21 selectively enclosing storage volume 42b.  Since the claim requires the opening to define the internal volume comprising storage regions 42a and 42b, it is clear the specification only envisioned an embodiment where the top cover 21 selectively encloses the opening to 42b connected to 42a via a one way valve.
Claims 13, 16 and 24 lack written description by virtue of their dependencies on a claim failing to meet the written description requirement.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (USPN 7,537,141) in view of Liao et al. (US pgPub 2017/0280737).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tebbe et al. (US pgPub 2016/0166094) in view of Rajagopalan et al. (US pgPub 2016/0107904);
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe et al. (US pgPub 2016/0166094) in view of Cong et al. (WO 2017/185217) (copy of publication and machine translation submitted with the office action of 06 December 2019); 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe et al. (US pgPub 2016/0166094) in view of Liao et al. (US pgPub 2017/0280737).
Regarding claim 1, Robinson teaches a structure (fig. 1) comprising:
a container (24), the container having an opening (opening in neck 28) to receive a fluid (dispensing container); and 
a removable top cap (shell 30) with a mouthpiece mounted thereon (tip 54 of insert 32 mounted to shell 30, see col. 3, lines 1-2.  Note 54 for dispensing (see col. 3, lines 29-32), thus interpreted to be a mouthpiece), wherein the top cap is configured to selectively enclose the container (col. 3, lines 1-7), the top cap having a maximum diameter that corresponds with the opening of the container for covering thereof (30 corresponds to the opening 28), the mouthpiece having a maximum diameter that is 
a mouthpiece cover assembly (overcap 66) configured to be removably attached to at least one of: the container or the top cap (col. 3, lines 56-59 teaches overcap fit on shell collar 44 of shell 30), the mouthpiece cover assembly including: 
a mouthpiece cover (66) having a maximum diameter that is smaller than a diameter of the opening (max diameter of 66 smaller than max diameter of 28 as seen in figure 1) and larger than the maximum diameter of the mouthpiece (66 has a larger diameter than 54), wherein the mouthpiece cover is configured to fit over the mouthpiece (as seen in figure 1, 66 over 54), enclosing the mouthpiece (as seen in figure 1) without contacting the mouthpiece (col. 3, lines 59-61) and without enclosing a top surface of the top cap (top surface of 30 not enclosed by 66), wherein the mouthpiece cover contacts the top surface of the top cap when enclosing the mouthpiece (66 contacts top surface 44 of the top surface of 30 when closed via snap fit as discussed above).
Robinson differs from the claimed invention by not disclosing enclosing the mouthpiece without contacting the mouthpiece and a set of ultraviolet light sources, wherein at least one ultraviolet light source is mounted to the mouthpiece cover, wherein the set of ultraviolet light sources are configured to emit ultraviolet radiation directed into an interior Serial No. 16/176,336Page 6 of 27volume at least partially formed by the mouthpiece cover and an interior volume formed by the container and the top cap; and a power source mounted to the mouthpiece cover, wherein the power source provides power to the set of ultraviolet light sources.

Liao modifies Robinson by suggesting sterilization of the fluid container.
Since both inventions are towards fluid dispensing containers, it would have been obvious to one of ordinary skill in the art to incorporate the UV sterilization cap of Liao to sterilize the spout of Robinson because “a UV portion 1400 may be disposed above a bottle 1410, and provide UV light 1420 to the liquid 1510, as well as a liquid consumption structure 1430 (e.g. nipple, spout, straw, etc.)” ([0107]).  That is, providing UV LEDs above the mouthpiece would facilitate sterilization of the consumption structure, therefore preventing the spread of germs in the mouthpiece as well as the liquid to be sterilized.
Regarding claim 1, Tebbe et al. teaches a structure (fig. 1) comprising:
a container (30), the container having an opening (opening of 30 best seen in seen in figure 11 as upper portion 32) to receive a fluid (inherent to a fill bottle); and 
a removable top cap (20) with a mouthpiece mounted thereon (40), wherein the top cap is configured to selectively enclose the container (via threads on lid/upper potion best seen in figure 11), the top cap having a maximum diameter that corresponds 
a mouthpiece cover assembly (52) configured to be removably attached to at least one of: the container or the top cap ([0037]), the mouthpiece cover assembly including: 
a mouthpiece cover (52) having a maximum diameter that is smaller than a diameter of the opening (max diameter of 52 smaller than max diameter of 32 as seen in figure 11) and larger than the maximum diameter of the mouthpiece (52 has a larger diameter than 40), wherein the mouthpiece cover is configured to fit over the mouthpiece (as seen in figure 11, 42 over 40), enclosing the mouthpiece (as seen in figure 2) without enclosing a top surface of the top cap (top surface of 20 not enclosed when cap 52 is in place as seen in figure 2), wherein the mouthpiece cover contacts the top surface of the top cap when enclosing the mouthpiece ([0037]). 
Trebbe teaches enclosing the mouthpiece via a friction slip fit in addition to the snap fit ([0036]-[0037]), thus Trebbe fails to disclose enclosing the mouthpiece without contacting the mouthpiece and a set of ultraviolet light sources, wherein at least one ultraviolet light source is mounted to the mouthpiece cover, wherein the set of ultraviolet light sources are configured to emit ultraviolet radiation directed into an interior Serial No. 16/176,336Page 6 of 27volume at least partially formed by the mouthpiece cover and an interior volume formed by the container and the top cap; and a power source mounted to the mouthpiece cover, wherein the power source provides power to the set of ultraviolet light sources.

and a power source mounted to the mouthpiece cover assembly (power source 23 mounted to 10 best seen in figure 6, note: [0079]), wherein the power source provides power to the set of ultraviolet light sources ([0079]).
Cong modifies Trebbe by suggestion of a device to sterilize both the cap and the liquid by providing space between the mouthpiece and the mouthpiece cover.
Since both inventions are directed towards water bottles, it would have been obvious to one of ordinary skill in the art to incorporate the UV sterilization in the cover of Trebbe by creating a space between the mouthpiece and mouthpiece cover because it would facilitate additional sterilization to the mouthpiece as well as the contents of the bottle, therefore mitigating the presence of bacteria on the mouthpiece and providing safety to the user.
Alternatively, to Cong, Rajagopalan et al. teach a set of ultraviolet light sources wherein at least one ultraviolet source is mounted to the mouthpiece cover (figures 2 or 4, UV LEDs 7 see paragraph [0022] and see paragraph [0009]), wherein the set of 
Rajagopalan et al. modifies Trebbe by suggesting sterilization of the fluid container by providing space between the mouthpiece and the mouthpiece cover.
Since both inventions are directed towards fluid containers, it would have been obvious to one of ordinary skill in the art to incorporate the UV sterilization cap of Rajagopalan to sterilize the spout of Trebbe because it would prevent microorganism growth and maintain sterility in the fluid container ([0007]) thus ensuring the water is free of contaminants ([0003]) and safe for drinking.  Further Rajagopalan teaches the cap allows the possibility of sterilization of standard containers and maintain the sterility over considerable time periods even after the container has been opened ([0036]), thus increasing the shelf life of the bottle contents and reducing waste.
Alternatively to Rajagopalan et al., Lioa et al. teach enclosing the mouthpiece without contacting the mouthpiece (fig. 13) and a set of ultraviolet light sources (1500), wherein at least one ultraviolet light source is mounted to the mouthpiece cover (1500 mounted to cover 1400), wherein the set of ultraviolet light sources are configured to emit ultraviolet radiation directed into an interior Serial No. 16/176,336Page 6 of 27volume at least partially formed by the 
Liao modifies Trebbe by suggesting sterilization of the fluid container by providing space between the mouthpiece and the mouthpiece cover.
Since both inventions are towards fluid containers, it would have been obvious to one of ordinary skill in the art to incorporate the UV sterilization cap of Liao to sterilize the spout of Trebbe because “a UV portion 1400 may be disposed above a bottle 1410, and provide UV light 1420 to the liquid 1510, as well as a liquid consumption structure 1430 (e.g. nipple, spout, straw, etc.)” ([0107]).  That is, providing UV LEDs above the mouthpiece would facilitate sterilization of the consumption structure, therefore preventing the spread of germs in the mouthpiece as well as the liquid to be sterilized.
Regarding claim 2, Trebbe in view of Cong et al. teach wherein the mouthpiece cover assembly further includes a control unit (Cong, circuit board 21) configured to manage operation of the set of ultraviolet light sources (Cong, [0071]).
Regarding claim 5, Trebbe in view of Liao et al. teach wherein the mouthpiece cover assembly further includes a visual indicator configured to indicate that at least one of the set of ultraviolet light sources is on (Liao 1440, note: [0107]).
Regarding claim 6, Trebbe in view of Cong et al. teach wherein at least one interior surface of the mouthpiece cover includes an ultraviolet reflective material (Cong, [0073]).
.
 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Trebbe in view of Cong et al. and further in view of Hsu et al. (US pgPub 2018/0194645).
Regarding claim 3, Liao et al. or Cong et al. differ from the claimed invention by not disclosing at least one sensor located on at least one of: the top cover of the container or the mouthpiece cover of the mouthpiece cover assembly, wherein the at least one sensor is configured to provide data to the control unit Serial No. 16/176,336Page 2 of 11indicating a status corresponding to whether the mouthpiece of the container is covered by the mouthpiece cover.
However, Hsu et al. teach at least one sensor (130) located on at least one of: the mouthpiece cover of the container  (120 is a cover to a water bottle see [0025], thus a mouthpiece cover (i.e. rim of bottle that a human mouth drinks from), see paragraph [0026] for sensor mounted to 120), wherein the at least one sensor is configured to provide data to the control unit Serial No. 16/176,336Page 2 of 11indicating a status corresponding to whether the mouthpiece of the container is covered by the mouthpiece cover ([0026]).
Hsu et al. modifies Cong or Liao et al. by suggesting a sensor in the mouthpiece cover so as to determine whether or not the cover is on the container.
Since both inventions are directed towards liquid sterilization, it would have been obvious to one of ordinary skill in the art to install a sensor in the top cover because it 
Regarding claim 4, Liao et al. or Cong et al. in view of Hsu et al. teach wherein the control unit is configured to automatically turn on the set of ultraviolet light sources in response to the status changing to the mouthpiece being covered by the mouthpiece cover ([0026] of Hsu et al.).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe et al. (US pgPub 2016/0166094) in view of Liao et al. (US pgPub 2017/0280737) and further in view of Gellibolian et al. (US pgPub 2013/0319915).
Regarding claim 8, the combined device differs from the claimed invention by not disclosing wherein at least one of the container or the top cap of the container includes: an additional set of ultraviolet light sources mounted to the at least one of the container or the top
Gellibolian et al. teach wherein at least one of the top cover of the container (removable cap seen in figure 1) includes: an additional set of ultraviolet light sources (28, better seen in figure 2, additional to the set of UV lights in the removable bottom (see paragraph [0041])) mounted to the at least one of the top cap (lid see paragraph [0065]), wherein the additional set of ultraviolet light sources are configured to emit 
Gellibolian modifies the combined device by suggesting placement of UV light on the top cap.
Since both devices are directed towards sterilization of a liquid, it would have been obvious to one of ordinary skill in the art to place additional UV lights on the top cap because it would provide for an additional source of disinfecting light to further reduce health hazards from fluid sources and ensure maximal safety of the fluid (0038). 
Regarding claim 9, the combined device in view of Gellibolian et al. teaches wherein a bottom of the container is removable (Gellibolian et al., [0093] teaches filtration assembly attached to the inner bottle 2 through threads 53, fig. 11a shows filtration assembly 3 attached at bottom of 2, thus removable bottom via threads) to provide access to the interior volume formed by the container and the top cover (Gellibolian et al. paragraph [0041] see discussion in response to arguments section above with respect to claim 18), and wherein the bottom of the container comprises at least one ultraviolet light source configured to irradiate the interior volume formed by the container and the top cover (Gellibolian et al., [0041] UV module at bottom, wherein sterilization of inner container by UV is discussed at [0058]).



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe et al. (US pgPub 2016/0166094) in view of Liao et al. (US pgPub 2017/0280737) in view of Gellibolian et al. (US pgPub 2013/0319915) and further in view of Palmer et al. (USPN 6,004,460)
Regarding claim 10, Tebbe in view of Liao et al. fail to disclose wherein the container includes: a first fluid storage region; a second fluid storage region in fluid communication with the mouthpiece, wherein the second fluid storage region is selectively enclosed by the top cap; and a one way valve allowing fluid to flow only in a direction from the first fluid storage region to the second fluid storage region. 
 Gellibolian et al. teach wherein the container includes: a first fluid storage region (volume within inner bottle 2); a second fluid storage region (volume above one way valve separating flow meter and the interior of the fluid container ([0075]).  Further note: flow meter housing inherently has a volume in order to pass fluid therethrough)  in fluid communication with the mouthpiece of the container (both volumes in communication with 17/18 to dispense fluid), wherein the second fluid storage region is selectively enclosed by the top cap (via closure of 18 of top cap 14, see paragraph [0069]); and a one way valve allowing fluid to flow only in a direction from the first fluid storage region to the second fluid storage region (from interior volume of bottle to volume above one way valve, see paragraph [0075]).
Gellibolian et al. modifies the combined device by suggesting an additional fluid storage region

However, Palmer et al. teaches wherein the one way valve comprises a filter to filter particles from the fluid in the first fluid storage region before entering the second fluid storage region (col. 4, lines 19-27).
Palmer modifies the combined device by suggesting the placement of a filter in the check valve.
Since both inventions are directed towards a check valve in a water bottle, it would have been obvious to one of ordinary skill in the art to use a filter in the check valve of the combined device as done in Palmer because it would prevent foreign materials in the water held in the interior the bottle from entering the check valve (col. 4, lines 19-27).  This in particular would be advantageous when the filter of Gellibolian filters significantly less than 100% of the contaminants as discussed in paragraph [0098], thus preventing ingestion of contaminant from the person drinking the water and preventing the check valve from being contaminated therefrom.
Regarding claim 11, the combined device in view of Gellibolian et al. teach wherein the top cover of the container includes: a set of top cover ultraviolet light sources configured to emit ultraviolet radiation directed into the first fluid storage region (Gellibolian et al., 28 emitting light towards interior volume of 2); and a top cover power source mounted configured to prove power to the set of ultraviolet light sources ([0065]).

s 12, 13, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over of Gellibolian et al., Liao et al. and further in view of Palmer et al. (USPN 6,004,460).
Regarding claim 12, Gellibolian et al. teach a bottle assembly (fig. 1) comprising:
a container (1/2 as seen in figures 1-3) having an opening (opening in 18 in communication with 19 of container 2 via flow meter housing 34 and check valve see paragraphs [0058], [0059] and figure 2) defining an internal volume for storing fluid (volume above and below check valve, [0058],  [0075], and figure 2), wherein the internal volume of the container includes a first fluid storage region (volume below check valve), a second fluid storage region (volume above one way valve separating flow meter and the interior of the fluid container ([0075]).  Further note: flow meter housing inherently has a volume in order to pass fluid therethrough), and a one way valve allowing fluid to flow only in a direction Serial No. 16/176,336Page 6 of 24from the first fluid storage region to the second fluid storage region (from interior volume of bottle to volume above one way valve, see paragraph [0075])
a top cap (lid figure 1, secured via 14 see figure 5a) configured to be selectively secured to the container (via attachment of the lid to an inner bottle 2 see paragraph [0068]) near the opening of the container (as seen in figure 2); 
a top cover (flow meter housing 34 and element 35 seen in figure 2 mounting 18) configured to selectively enclose the second fluid storage region of the container (via pressing down straw mouthpiece 18 the second fluid storage is selectively enclosed by sealing 18 to the flow meter housing, [0069]), wherein at least one of the top cap or the top cover is configured to selectively enclose the opening of the container (top cover 
 a mouthpiece (18) mounted to the top cover (as seen in figure 2, 18 mounted to flow meter housing 34 and element 35) wherein the mouthpiece is in fluid communication with the second fluid storage region (18 is in fluid communication with region above check valve); and 
Serial No. 16/176,336Page 4 of 11a mouthpiece cover (12/16) assembly configured to selectively enclose the top cover (35/34) and the mouthpiece (17/18), the mouthpiece cover assembly including: 
a mouthpiece cover (12) for covering the top cover and the mouthpiece (as seen in figures 2 and 3, 12 covers mouthpiece 17/18 and 12 covers the top cover 34/35) wherein the mouthpiece cover and the top cap at least partially form an interior cap volume when the mouthpiece cover contacts a top surface of the top cap (see discussion in response to arguments section above); 
a set of ultraviolet light sources (28) mounted to the top cover (28 in figure 2 mounted 34/35 via UV housing 33), wherein the set of ultraviolet light sources are configured to emit ultraviolet radiation directed into the second fluid storage region (the inner surface of the bottle contains reflective surface 64, thus UV light is directed via reflection into the second storage region ([0058]).  Note paragraph [0075] teaches check value may be made of glass thus transparent to UV light reflected past check valve into second storage region)
a control unit configured to manage the operation of the set of uv light sources ([0065], note activation button)

Gellibolian et al. teaches the LED light sources (28) are mounted at the bottom of the lid (see figure 2), since the mouthpiece cover 12 does not partially form an interior volume where the UV light is directed, Gellibolian fails to disclose wherein the set of ultraviolet light sources are configured to emit ultraviolet radiation directed into an interior volume at least partially formed by the mouthpiece cover.
However, Liao et al. teaches the mouthpiece cover is configured to cover the top cover and the mouthpiece without contacting a surface of the top cover or surface of the mouthpiece (see figure 10 of Liao, note: mouthpiece cover 1400 covers a top cover (nipple retaining ring) and mouthpiece (1430) without contacting a surface of the mouthpiece 1430) and at least one ultraviolet light source (1500) is mounted to a top surface of the mouthpiece cover (when cover is inverted when not in use the UV LEDs are mounted to a top surface of the mouthpiece cover), wherein the at least one ultraviolet light source is configured to emit ultraviolet radiation directed into the interior cap volume toward the mouth piece ([0107], note: “a UV portion 1400 may be disposed above a bottle 1410, and provide UV light 1420 to the liquid 1510, as well as a liquid consumption structure 1430 (e.g. nipple, spout, straw, etc.).”, wherein 1510 is contained in bottle 1410 and 1430 is contained in mouthpiece cover 1400); 
a control unit configured to manage operation of the at least one ultraviolet light source set of ultraviolet light sources (processor 1460, see discussion of the processor in abstract); and a power source (battery 1470), wherein the power source provides 
The mouth piece cover 1400 of Liao et al. modifies the mouth piece cover 12 of Gellibolian et al. by providing LEDs on the mouthpiece cover such that UV radiation is directed into an interior volume at least partially formed by the mouthpiece in addition to the container.
Since both inventions are directed towards sterilizing water in a water bottle, it would have been obvious to one of ordinary skill in the art to provide UV LEDs on the mouthpiece cover 12 of Gellibolian et al. because “a UV portion 1400 may be disposed above a bottle 1410, and provide UV light 1420 to the liquid 1510, as well as a liquid consumption structure 1430 (e.g. nipple, spout, straw, etc.)” ([0107]).  That is, providing UV LEDs above the mouthpiece would facilitate sterilization of the consumption structure, therefore preventing the spread of germs in the mouthpiece as well as the liquid to be sterilized.
Gellibolian in view of Liao et al. fails to disclose wherein the one way valve comprises a filter to filter particles from the fluid in the first fluid storage region before entering the second fluid storage region.
However, Palmer et al. teaches wherein the one way valve comprises a filter to filter particles from the fluid in the first fluid storage region before entering the second fluid storage region (col. 4, lines 19-27).
Palmer modifies the combined device by suggesting the placement of a filter in the check valve.

Regarding claim 13, Gellibolian et al. teach wherein the mouthpiece cover assembly is integrated into the top cover (as seen in figure 1, 12 is integrated with the lid).
Claim 16 recites the same limitations as claim 9 above and is rejected as discussed herein above.
Regarding claim 24, Gellibolian et al. teach wherein the mouthpiece cover assembly (12) further comprises a securing mechanism (8) for securing the mouthpiece cover to at least one of the top cap of the container (via latch 7 see paragraph [0056]).


Claims 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian et al. in view of Liao et al. and further in view of Hsu et al.
Claim 18 is a combination of claims 12 and 3.  Claim 12 is obvious over Gellibolian in view of Liao as discussed above.  Moreover Gellibolian et al. teaches the top cap (14) configured to be secured to the container opposite the removable bottom 
Regarding the further limitations of claim 18, the combined device fails to disclose disclosing at least one sensor located on at least one of: the top cover or the mouthpiece cover, wherein the at least one sensor is configured to provide data to the control unit Serial No. 16/176,336Page 2 of 11indicating a status corresponding to whether the mouthpiece is covered by the mouthpiece cover.
However, Hsu et al. teach at least one sensor (130) located on at least one of: the mouthpiece cover (120 is a cover to a water bottle see [0025], thus a mouthpiece cover (i.e. rim of bottle that a human mouth drinks from), see paragraph [0026] for sensor mounted to 120), wherein the at least one sensor is configured to provide data to the control unit Serial No. 16/176,336Page 2 of 11indicating a status corresponding to whether the mouthpiece is covered by the mouthpiece cover ([0026]).
Hsu et al. modifies the combined device by suggesting a sensor in the mouthpiece cover so as to determine whether or not the cover is on the container.
Since both inventions are directed towards liquid sterilization, it would have been obvious to one of ordinary skill in the art to install a sensor in the top cover because it would avoid UV generation by the UV source when the bottle is not covered so as to avoid UV light exposure to a human body ([0026]).
Regarding claim 19 Gellibolian et al. in view of Liao et al. teaches wherein the mouthpiece cover assembly further includes a control mechanism (Liao, fig. 13 shows the mouthpiece cover assembly, wherein paragraph [0099] teaches sterilization cycle may be initiated upon a user pushing a button on the device (i.e. button is the control mechanism)), wherein the control mechanism enables a user to interface with the control unit (Liao, by activating the sterilization cycle, the user interfaces with the processor by initiating the cycle controlled by the processor).
Regarding claim 23 Gellibolian et al. teach wherein the bottom of the container comprises at least one ultraviolet light source configured to irradiate the interior volume formed by the container and the top cover ([0041] UV module at bottom, wherein sterilization of inner container by UV is discussed at [0058]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gellibolian et al. in view of Liao et al. in view of Hsu et al. and further in view of Bettles et al. (US pgPub 2015/0217011) as evidenced by Ertl et al.. (2019/0090998).
Regarding claim 21, the combined device differs from the claimed invention by not disclosing at least one visible light source to induce fluorescent excitation in a contaminant present on a Serial No. 16/176,336Page 9 of 28surface or in at least one of the internal volume of the container, the top cover, the mouthpiece, or the interior volume formed by the top cover and the mouthpiece cover.
However, Bettles et al. teach at least one visible light source to induce fluorescent excitation in a contaminant present on a Serial No. 16/176,336Page 9 of 28surface or in at least one of the internal volume of the container ([0032] teaches one or more visible and/or UV light 
Bettles modifies the combined device by suggesting the use of visible light and detection of fluorescence to determine the presence of biological activity.
Since both inventions are directed towards sterilization in containers, it would have been obvious to one of ordinary skill in the art to include the visible light source and florescence camera of Bettles in the combined device because it would allow determination of the presence of biological activity such that the UV light source may be adjusted to improve the sterilization process ([0061]-[0062]).
Regarding claim 22, the combined device in view of Bettles teaches wherein a second sensor is configured to sense fluorescent radiation associated with the fluorescent excitation (Bettles, camera [0061]-[0062]), wherein the control unit (Bettles, 12) is configured receive fluorescent radiation data from the second sensor and determine whether an ultraviolet treatment is required of the area which corresponds to the received fluorescent radiation data, and/or modify one or more of an intensity, duration, and location of the ultraviolet radiation emitted from the set of ultraviolet light sources in response to the determination of the fluorescent radiation data (Bettles paragraph [0062]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/          Primary Examiner, Art Unit 2881